Per Curiam.
This case was before the court several terms since and we affirmed a judgment in favor of defendants in error. 36 Mich. 181.
They have again recovered on a new trial taken by the plaintiff in error under the statute, and another review in this court is claimed.
*649Tbe defendant Emily J. S. Bailey has deceased since the former hearing. We have examined the record with the assistance of the learned counsel, with attention; and we are not able to discover anything worthy of comment to cause any distinction between the case as it now appears and as it appeared on the previous hearing.
Every material point now urged was we think considered and decided at that time and a rediscussion would not be profitable.
The judgment is affirmed with costs.